DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Response to Amendment
This office action is in response to the communications filed on 12/01/2021, concerning Application No. 16/306,877. The claim amendments filed on 09/28/2021 and 12/01/2021 are acknowledged. Presently, Claims 1-20 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16173706.9, filed on 06/09/2016.

Information Disclosure Statement

US 5,997,479 (Savord et al.) on page 14, lines 12-13 of original specification;
US 6,013,032 (Savord) on page 14, line 13 of original specification;
US 6,623,432 (Powers et al.) on page 14, line 13 of original specification;
US 6,283,919 (Roundhill et al.) on page 15, line 23 of original specification;
US 6,458,083 (Jago, et al.) on page 15, lines 23-24 of original specification;
US 6,443,896 (Detmer) on page 16, line 20 of original specification; and
US 6,530,885 (Entrekin et al.) on page 16, line 22 of original specification.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the phrase “is disclosed” is a phrase which can be implied. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. Patent 6,626,855 B1, cited in the Applicant’s IDS filed 12/03/2018, hereinafter Weng) in view of Hu et al. (EP 2 226 099 A1, previously cited by the Examiner on 03/01/2021 and a copy of which was provided by the Examiner on 03/01/2021, hereinafter Hu), and further in view of Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim).

Regarding Claim 1, Weng discloses (Figs. 10-11) an ultrasound probe comprising: 
a probe body (elongated shaft 28, distal end 30) having a mounting area (distal end 30) and a flexible lip (vacuum cap 138, rim 131, double lip 130) (see, e.g., Col. 11, lines 37-38, “The double lip is soft and elastomeric and can conform to the shape of a tumor surface 136”, which corresponds to the claimed lip being flexible) around said mounting area (30) (see, e.g., Fig. 11, where the cap 138, rim 131, and double lip 130 are shown to be placed around the distal end 30 of the elongated shaft 28) for sealing a space between the mounting area (30) and a part of a subject (tumor surface 136) opposite the mounting area (30) when the subject (136) is contacted by the ultrasound probe (see, e.g., Fig. 11, where there is a gap between the distal end 30 of the elongated shaft 28 and the tumor surface 136, and where the gap is created by the cap 138, rim 131, and double lip 130) to facilitate the creation of a reduced pressure in said space (see, e.g., Col. 11, lines 41-42, “a negative pressure within the double lip that holds the cap tightly on the tumor”); and 
a plurality of ultrasound transducer elements (ultrasound transducer array 36) mounted in the mounting area (30) (see, e.g., Fig. 11, where the ultrasound transducer array 36 is placed on the distal end 30 of the elongated shaft 28); 
wherein the probe body (28, 30) further comprises an inlet (port 132) to said space and an outlet (vacuum port 134) from said space (see, e.g., Fig. 11, where the port 132 and the vacuum port 134 are connected to the cap 138, rim 131, and double lip 130, which are further placed around the distal end 30 of the elongated shaft 28) for facilitating a fluid flow through said space when sealed (see, e.g., Col. 11, lines 39-44, “A vacuum port 134 is provided in fluid communication with the double lip… Sterile water is then provided through a port 132 that communicates with an interior of the cap”), and wherein, in order to create said reduced pressure (see, e.g., Col. 11, lines 41-42) upon the outlet (134) being fluidly connected to a fluid displacement apparatus (fluid management system pump 120) (see, e.g., Col. 10, lines 9-10, “Fluid management system pump 120 controls the saline or water pressure and the flow rate” and Col. 11, lines 39-40, “A vacuum port 134 is provided in fluid communication with the double lip”), the inlet (132) is configured to regulate influx of said air flow (see, e.g., Col. 10, lines 9-10 and Col. 11, lines 39-44) such that a fluid flow rate through the inlet (132) is smaller than a fluid flow rate through the outlet (134) at least at ambient pressure in said space (see, e.g., Fig. 11, where the port 132 opening is shown to be scaled smaller than the vacuum port 134 opening (i.e., the port 132 opening corresponding to the inlet has a smaller diameter when compared to the vacuum port 134 opening corresponding to the outlet), therefore the fluid flow rate through the port 132 would be smaller than the fluid flow rate through the outlet in the sealed space due to the differing diameters).
Weng does not disclose [1] the inlet to said space and the outlet from said space facilitate specifically an air flow through the space when sealed, and the inlet is configured to regulate influx of said air flow such that there is an air flow rate through the inlet and an air flow rate through the outlet; [2] wherein the mounting area comprises a plurality of receiving portions for receiving a respective plurality of support members onto which the plurality of ultrasound elements are mounted; [3] wherein the plurality of support members are arranged between the plurality of receiving portions and the plurality of ultrasound transducer elements; and [4] wherein each of the plurality of support members comprises a pillar configured to fit into a respective receiving portion of the plurality of receiving portions, the pillar comprises a mounting portion onto which the plurality of ultrasound transducer elements are mounted. Weng discloses a fluid flow through a sealed space to cool the transducer elements, specifically using sterile water or saline as the fluid (Weng, Col. 10, lines 9-10 and Col. 11, lines 42-45), but does not specifically disclose using air as the fluid flow through the sealed space.
However, in the same field of endeavor of ultrasound imaging and therapy, Hu discloses (Fig. 3) an ultrasound probe (see, e.g., Para. [0020], lines 1-2, “ultrasonic therapy applicator of the present invention”) comprising:
a probe body (housing 1) having a mounting area (backing 9) and a flexible lip around said mounting area for sealing a space (see, e.g., Para. [0020], lines 4-6, “The housing 1 has a structure which has an opening at the top and has an inner cavity, and the opening is sealed by an energy conducting window 2”; also see, e.g., Para. [0021], lines 1-4, “the opening of the housing 1 is sealed by the energy conducting window 2 which has a smooth surface and is made of rigid or flexible acoustically transparent material”); and
ultrasonic transducer 4) mounted in the mounting area (backing 9) (see, e.g., Fig. 3 where the transducer 4 is attached to backing 9; also see, e.g., Para. [0020], lines 6-8, “The ultrasonic wave from the ultrasonic transducer 4 is emitted outward through the energy conducting window 2”); 
wherein the probe body (housing 1) further comprises an inlet (air inlet 12) (see, e.g., Para. [0022]) to said space and an outlet (air outlet 11) (see, e.g., Para. [0022]) from said space for facilitating an air flow through said space when sealed (see, e.g., Para. [0005], lines 8-12, “the housing has an air inlet and an air outlet, so that a cooling cavity is formed by a cavity between the air inlet and the air outlet, and the heat produced by the transducer in operation is discharged from the air outlet through the cooling cavity”; also see, e.g., Fig. 3 and Para. [0022], lines 10-11, “A cooling cavity is formed by the cavity between the air inlet 12 and the air outlet 11”), and wherein, there is an air flow rate through the inlet (air inlet 12) and an air flow rate through the outlet (air outlet 11) in said space (see, e.g., Para. [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe of Weng by including that [1] the inlet to said space and the outlet from said space facilitate specifically an air flow through the space when sealed, and that the inlet is configured to regulate influx of said air flow such that there is an air flow rate through the inlet and an air flow rate through the outlet (i.e., using air as the fluid in the fluid flow circulating in the sealed space instead of sterile water or saline), as disclosed by Hu. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the aging and damage of the pipeline of the cooling system, as well as to make the invention smaller and easier to maintain while not having to utilize a large volume of water or saline as the cooling fluid, as recognized by Hu (see, e.g., Para. [0002-0005]).

However, in the same field of endeavor of ultrasound imaging, Kim discloses (Figs. 1-3) an ultrasound probe (multi-array ultrasonic probe apparatus 200), wherein the mounting area comprises a plurality of receiving portions (adhesive portion 207) for receiving a respective plurality of support members (guide portion 205, first projection 207-1) onto which the plurality of ultrasound elements (tile 201 of tiles 198) are mounted (see, e.g., Para. [0042-0056] and Fig. 2, where the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) is shown to be mounted on the first projection 207-1 (corresponding to one of the claimed plurality of support members) at the surface of the lower portion 260, and where the first projection 207-1 (corresponding to one of the claimed plurality of support members) of the guide portion 205 is shown to be received within the space between the two adhesive portions 207 (corresponding to one of the claimed plurality of receiving portions)); wherein the plurality of support members (205, 207-1) are arranged between the plurality of receiving portions (207) and the plurality of ultrasound transducer elements (201, 198) (see, e.g., Fig. 2, where the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) is shown to be mounted above the first projection 207-1 (corresponding to one of the claimed plurality of support members) at the surface of the lower portion 260, and where the first projection 207-1 (corresponding to one of the claimed plurality of support members) is shown to be positioned between the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) and the space between the two adhesive portions 207 (corresponding to one of the claimed plurality of receiving portions)); and wherein each of the plurality of support members (205, 207-1) comprises a pillar configured to fit into a respective receiving portion of the plurality of receiving portions (207) (see, e.g., Para. [0056] and Fig. 2, where the column-shaped first projection 207-1 (corresponding to the claimed pillar of the support member) of the guide portion 205 is shown to be received within the space between the two adhesive portions 207 (corresponding to the respective one of the claimed plurality of receiving portions)), the pillar comprises a mounting portion onto which the plurality of ultrasound transducer elements (201, 198) are mounted (see, e.g., Para. [0044] and Fig. 2, where the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) is shown to be mounted on the column-shaped first projection 207-1 (corresponding to the claimed pillar of the support member) at the surface (corresponding to the claimed mounting portion of the pillar) of the lower portion 260).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Weng modified by Hu by including [2] wherein the mounting area comprises a plurality of receiving portions for receiving a respective plurality of support members onto which the plurality of ultrasound elements are mounted; [3] wherein the plurality of support members are arranged between the plurality of receiving portions and the plurality of ultrasound transducer elements; and [4] wherein each of the plurality of support members comprises a pillar configured to fit into a respective receiving portion of the plurality of receiving portions, the pillar comprises a mounting portion onto which the plurality of ultrasound transducer elements are mounted, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to reduce movement of components in the probe resulting from oscillation of the ultrasound transducer tile occurring during transmission and reception, and in order to bond/mount the ultrasound transducer tile more stably and as desired for the desired configuration, as recognized by Kim (see, e.g., Para. [0042-0056]). 

Regarding Claim 2, Weng modified by Hu and Kim (hereinafter “Modified Weng”) discloses the ultrasound probe of Claim 1. Weng further discloses (Figs. 10-11) wherein the probe body (elongated shaft 28, distal end 30) is flexible (see, e.g., Col. 4, lines 48-50, “An ultrasound transmissive interface is coupled to the distal end of the probe and is disposed and adapted to conform to a surface of the undesired tissue”; also see, e.g., Col. 11, lines 37-38, “The double lip is soft and elastomeric and can conform to the shape of a tumor surface 136” with Fig. 11, where the double lip 130 is placed around the distal end 30 of the elongated shaft 28, which corresponds to the claimed probe body).

Regarding Claim 3, Modified Weng discloses the ultrasound probe of Claim 1. Weng further discloses (Figs. 10-11) wherein at least one of the inlet (port 132) and the outlet (vacuum port 134) are located in the flexible lip (vacuum cap 138, rim 131, double lip 130) (see, e.g., Fig. 11, where the port 132 and the vacuum port 134 are connected to the cap 138, rim 131, and double lip 130).

Regarding Claim 4, Modified Weng discloses the ultrasound probe of Claim 1. Weng further discloses (Figs. 10-11 and 13) wherein the plurality of ultrasound transducer elements (ultrasound transducer array 36) are grouped on one or more ultrasound transducer tiles (see, e.g., Fig. 13, where separated groups of transducer elements are shown on the ultrasound transducer array 36 from Fig. 11).

Regarding Claim 5, Modified Weng discloses the ultrasound probe of Claim 1. Weng further discloses (Figs. 10-11) an ultrasound system (system 104) comprising the ultrasound probe of claim 1 (see, e.g., Figs. 10-11 with the rejection of Claim 1 set forth above) and the fluid displacement apparatus (fluid management system pump 120) (see, e.g., Col. 10, lines 9-10, “Fluid management system pump 120 controls the saline or water pressure and the flow rate”) fluidly connected to the 134) (see, e.g., Col. 11, lines 39-40, “A vacuum port 134 is provided in fluid communication with the double lip”) and arranged to generate the fluid flow through said space when sealed (see, e.g., Col. 10, lines 9-10, “Fluid management system pump 120 controls the saline or water pressure and the flow rate”).
Weng does not disclose generating specifically an air flow through said space when sealed.
However, in the same field of endeavor of ultrasound imaging and therapy, Hu discloses (Fig. 3) generating an air flow through said space when sealed (see, e.g., Para. [0005], lines 8-12, “the housing has an air inlet and an air outlet, so that a cooling cavity is formed by a cavity between the air inlet and the air outlet, and the heat produced by the transducer in operation is discharged from the air outlet through the cooling cavity”; also see, e.g., Fig. 3 and Para. [0022], lines 10-11, “A cooling cavity is formed by the cavity between the air inlet 12 and the air outlet 11”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Modified Weng by including generating specifically an air flow through said space when sealed (i.e., using air as the fluid in the fluid flow circulating in the sealed space instead of sterile water or saline), as disclosed by Hu. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the aging and damage of the pipeline of the cooling system, as well as to make the invention smaller and easier to maintain while not having to utilize a large volume of water or saline as the cooling fluid, as recognized by Hu (see, e.g., Para. [0002-0005]).

Regarding Claim 6, Modified Weng discloses the ultrasound system of Claim 5. Weng further discloses (Figs. 10-11) wherein the fluid displacement apparatus (fluid management system pump 120) is a fan or a pump (see, e.g., Col. 10, lines 9-10, “Fluid management system pump 120 controls the saline or water pressure and the flow rate”).

Regarding Claim 8, Modified Weng discloses the ultrasound system of Claim 5. Weng further discloses (Figs. 10-11 and 13) the ultrasound system (system 104) further comprising a cooling apparatus (see, e.g., Col. 12, lines 18-44, “A plurality of techniques can be employed to cool the transducer array… During treatment, a water jet from a port 160 introduces water, or saline, into the gap. Circulation of conditioned water through one or more such ports may be used to control water temperature, pressure, chemical composition, gas content, or volume”) fluidly coupled between the fluid displacement apparatus (fluid management system pump 120) and the inlet (port 132) (see, e.g., Col. 12, lines 40-44, where the fluid jet is disclosed to be directly connected to the inlet port of the gap, and Fig. 10, where the fluid management system pump 120 is located before the inlet port, thus the cooling fluid jet would be located in between the inlet port and the fluid management system pump).

Regarding Claim 9, Modified Weng discloses the ultrasound system of Claim 8. Weng further discloses (Figs. 10-11 and 13) wherein the cooling apparatus (see, e.g., Col. 12, lines 18-44, where the disclosed jet from the port 160 corresponds to the claimed cooling apparatus) or the fluid displacement apparatus (fluid management system pump 120) is adapted to fill the space with the fluid when sealed (see, e.g., Col. 12, lines 40-44, “During treatment, a water jet from a port 160 introduces water, or saline, into the gap. Circulation of conditioned water through one or more such ports may be used to control water temperature, pressure, chemical composition, gas content, or volume”).
Weng does not disclose filling the space with specifically air when sealed.
However, in the same field of endeavor of ultrasound imaging and therapy, Hu discloses (Fig. 3) filling the space with air when sealed (see, e.g., Para. [0005], lines 8-12, “the housing has an air inlet and an air outlet, so that a cooling cavity is formed by a cavity between the air inlet and the air outlet, and the heat produced by the transducer in operation is discharged from the air outlet through the cooling cavity”; also see, e.g., Fig. 3 and Para. [0022], lines 10-11, “A cooling cavity is formed by the cavity between the air inlet 12 and the air outlet 11”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Modified Weng by including filling the space with specifically air when sealed (i.e., using air as the fluid in the fluid flow circulating in the sealed space instead of sterile water or saline), as disclosed by Hu. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the aging and damage of the pipeline of the cooling system, as well as to make the invention smaller and easier to maintain while not having to utilize a large volume of water or saline as the cooling fluid, as recognized by Hu (see, e.g., Para. [0002-0005]).

Regarding Claim 11, Modified Weng discloses the ultrasound probe of Claim 1. Weng further discloses (Figs. 10-11) a method of subjecting the subject (tumor surface 136) to ultrasound waves generated with the ultrasound probe of claim 1 (see, e.g., Abstract with the rejection of Claim 1 set forth above), the method comprising: 
positioning the ultrasound probe on the subject (136) such that the space between the mounting area (distal end 30) and the subject (136) is sealed by the flexible lip (vacuum cap 138, rim 131, double lip 130) (see, e.g., Col. 11, lines 37-42, “The double lip is soft and elastomeric and can conform to the shape of a tumor surface 136. A vacuum port 134 is provided in fluid communication with the double lip, and a vacuum source coupled to this port provides a negative pressure within the double lip that holds the cap tightly on the tumor”); 
generating the reduced pressure in said sealed space (see, e.g., Col. 11, lines 39-42, “A vacuum port 134 is provided in fluid communication with the double lip, and a vacuum source coupled to this port provides a negative pressure within the double lip that holds the cap tightly on the tumor”); 
see, e.g., Col. 4, lines 41-48, “An ultrasonic transducer is mounted proximate a distal end of the probe and is adapted to couple to a power supply used to selectively energize the ultrasonic transducer so that it produces a focused beam of high intensity ultrasonic energy”; also see, e.g., Col. 11, lines 33-36, “The cap surrounds ultrasound transducer array 36 and is open at its front, opposite the array. The front opening of the cap is large enough to permit the ultrasound beam to pass without obstruction”); and 
generating the fluid flow through the inlet (port 132) to said sealed space and the outlet (vacuum port 134) from said sealed space during the generation of the ultrasound waves (see, e.g., Col. 4, lines 48-53, “An ultrasound transmissive interface is coupled to the distal end of the probe and is disposed and adapted to conform to a surface of the undesired tissue. The interface provides a liquid layer that more efficiently transmits the high intensity ultrasonic energy produced by the ultrasonic transducer into the undesired tissue”; also see, e.g., Col. 11, lines 39-45, “A vacuum port 134 is provided in fluid communication with the double lip... Sterile water is then provided through a port 132 that communicates with an interior of the cap to provide the acoustic coupling between the transducer and the tumor”).
Weng does not disclose generating specifically an air flow through the inlet to said sealed space and the outlet from said sealed space.
However, in the same field of endeavor of ultrasound imaging and therapy, Hu discloses (Fig. 3) generating an air flow through the inlet (air inlet 12) to said sealed space and the outlet (air outlet 11) from said sealed space (see, e.g., Para. [0005], lines 8-12, “the housing has an air inlet and an air outlet, so that a cooling cavity is formed by a cavity between the air inlet and the air outlet, and the heat produced by the transducer in operation is discharged from the air outlet through the cooling cavity”; also see, e.g., Fig. 3 and Para. [0022], lines 10-11, “A cooling cavity is formed by the cavity between the air inlet 12 and the air outlet 11”).
an air flow through the inlet to said sealed space and the outlet from said sealed space (i.e., using air as the fluid in the fluid flow circulating in the sealed space instead of sterile water or saline), as disclosed by Hu. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the aging and damage of the pipeline of the cooling system, as well as to make the invention smaller and easier to maintain while not having to utilize a large volume of water or saline as the cooling fluid, as recognized by Hu (see, e.g., Para. [0002-0005]).

Regarding Claim 14, Modified Weng discloses the method of Claim 11. Weng further discloses (Figs. 10-11) the method further comprising maintaining the reduced pressure in the sealed space during the generation of the ultrasound waves (see, e.g., Col. 11, lines 39-42, “A vacuum port 134 is provided in fluid communication with the double lip, and a vacuum source coupled to this port provides a negative pressure within the double lip that holds the cap tightly on the tumor”; also see, e.g., Col. 10, lines 9-10, “Fluid management system pump 120 controls the saline or water pressure and the flow rate”).

Regarding Claim 17, Modified Weng discloses the ultrasound probe of Claim 1. Weng further discloses (Figs. 10-11) wherein the flexible lip (vacuum cap 138, rim 131, double lip 130) is integral to the probe body (elongated shaft 28, distal end 30) (see, e.g., Col. 11, lines 41-42, “a negative pressure within the double lip that holds the cap tightly on the tumor” and Fig. 11, where the cap 138, rim 131, and double lip 130 are shown to be placed around the distal end 30 of the elongated shaft 28, and where the placement of the cap 138, rim 131, and double lip 130 at the distal end 30 of the elongated shaft 28 is integral in creating a sealed space and negative pressure in order to hold the probe tightly on the subject).

Regarding Claim 18, Modified Weng discloses the ultrasound probe of Claim 1. Weng modified by Hu does not disclose wherein the mounting portions of the plurality of support members are interconnected through a plurality of interconnecting regions.
However, in the same field of endeavor of ultrasound imaging, Kim discloses (Figs. 1-3) wherein the mounting portions of the plurality of support members (guide portion 205, first projection 207-1) are interconnected through a plurality of interconnecting regions (see, e.g., Para. [0042-0056] and Fig. 2, where the surface between the lower portion 260 and the column-shaped first projection 207-1 (corresponding to the claimed pillar of the support member) corresponds to the claimed mounting portion of the pillar, and where the mounting portions are shown to be interconnected through the substrate 203, which can be viewed as having a plurality of interconnecting regions that connect each mounting region to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Modified Weng by including that the mounting portions of the plurality of support members are interconnected through a plurality of interconnecting regions, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to reduce movement of components in the probe resulting from oscillation of the ultrasound transducer tile occurring during transmission and reception, and in order to bond/mount the ultrasound transducer tile more stably and as desired for the desired configuration, as recognized by Kim (see, e.g., Para. [0042-0056]).


However, in the same field of endeavor of ultrasound imaging, Kim discloses (Figs. 1-3) wherein the mounting area further comprises a plurality of mounting support portions (second projection 211) between the plurality of receiving portions (adhesive portion 207), wherein the plurality of mounting support portions (211) is configured to reinforce the mounting area (see, e.g., Para. [0058] and Fig. 2, where second projections 211 (corresponding to each of the plurality of mounting support portions) are shown to be positioned between each of the spaces between the adhesive portions 207 (corresponding to each of the claimed plurality of receiving portions), and where the second projections 211 are configured to act as side guide portions for reinforcing the ability to mount/support the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) on the first projection 207-1 and in the guide portion 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Modified Weng by including that the mounting area further comprises a plurality of mounting support portions between the plurality of receiving portions, wherein the plurality of mounting support portions is configured to reinforce the mounting area, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to reduce movement of components in the probe resulting from oscillation of the ultrasound transducer tile occurring during transmission and reception, and in order to bond/mount the ultrasound transducer tile more stably and as desired for the desired configuration, as recognized by Kim (see, e.g., Para. [0042-0056]).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. Patent 6,626,855 B1, cited in the Applicant’s IDS filed 12/03/2018, hereinafter Weng) in view of Hu et al. (EP 2 226 099 A1, previously cited by the Examiner on 03/01/2021 and a copy of which was provided by the Examiner on 03/01/2021, hereinafter Hu) and Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim), as applied to Claims 5 and 8 above, and further in view of Voorhees et al. (US 2005/0060012 A1, previously cited by the Examiner on 03/01/2021, hereinafter Voorhees).

Regarding Claim 7, Modified Weng discloses the ultrasound system of Claim 5, except the ultrasound system further comprising a pressure reducing valve between the outlet and the fluid displacement apparatus.
However, in the same field of endeavor of ultrasound imaging and therapy, Voorhees discloses (Figs. 1 and 5) an ultrasound system (see, e.g., Para. [0045], lines 4-6 and 16-17, “The transducer device 20 is incorporated into a flexible cap 60 that may be fitted to a patient's head… The cap 60 also forms a cooling/heating pad 28 for the body cooling system 5”; also see, e.g., Para. [0046], lines 1-10, “The cap 60 allows a liquid to circulate in a space between the patient's head and an inside surface of the cap 60. In particular, the liquid is circulated between at least two fluid ports 61 (e.g., an inlet port and an outlet port) that are each connected to a conduit 62, which may be interconnected to the fluid pump 14. The cap 60 allows liquid to be in direct contact with the patient's head for increased thermal transfer. To prevent liquid from leaking out of underneath the cap 60, the liquid may be circulated through the cap 60 under negative pressure”) that comprises a pressure reducing valve between the outlet (outlet port 61) and the fluid displacement apparatus (fluid pump 14) (see, e.g., Para. [0032], lines 6-8 and 14-19, “This pad 28 is fluidly interconnected to a fluid pump 14, which circulates a temperature-regulated fluid through the pad 28… The amount of cooling or heating provided by such pads 28 may be changed by varying the pressure, flow rate or the temperature of the fluid circulated by the fluid supply pump 14. For example, the control module 12 may be connected to an adjustable valve, which may be opened or closed depending on the desired flow rate of the fluid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Modified Weng by including that the ultrasound system further comprises a pressure reducing valve between the outlet and the fluid displacement apparatus, as disclosed by Voorhees. One of ordinary skill in the art would have been motivated to make this modification in order to provide enhanced control of the overall cooling and/or heating of the inventive system, as recognized by Voorhees (see, e.g., Para. [0032], lines 10-19).

Regarding Claim 10, Modified Weng discloses the ultrasound system of Claim 8, except wherein the probe body comprises a further outlet to said space, the ultrasound system further comprising a further fluid displacement apparatus fluidly connected to the further outlet and adapted to maintain the reduced pressure in said space when sealed.
However, in the same field of endeavor of ultrasound imaging and therapy, Voorhees discloses (Figs. 1 and 5) an ultrasound system (see, e.g., Para. [0045], lines 4-6 and 16-17, and Para. [0046], lines 1-10), wherein the probe body comprises a further outlet to said space (see, e.g., Para. [0046], lines 1-5, “The cap 60 allows a liquid to circulate in a space between the patient's head and an inside surface of the cap 60. In particular, the liquid is circulated between at least two fluid ports 61 (e.g., an inlet port and an outlet port) that are each connected to a conduit 62”, where the system is operable with more than one inlet and/or more than one outlet; also see, e.g., Fig. 5, where there are three fluid ports 61 shown, any of which could be inlets or outlets), and wherein the ultrasound system further comprises a further fluid displacement apparatus (fluid pump 14) fluidly connected to the further outlet (see, e.g., Para. [0046], lines 3-6, “The liquid is circulated between at least two fluid ports 61 (e.g., an inlet port and an outlet port) that are each connected to a conduit 62, which may be interconnected to the fluid pump 14”, where more than one inlet and/or more than outlet may all be connected to fluid pump 14) and adapted to maintain the reduced pressure in said space when sealed (see, e.g., Para. [0046], lines 9-12, “The liquid may be circulated through the cap 60 under negative pressure. That is, the fluid pump 14 may draw liquid through the cap 60 as opposed to pushing liquid through the cap 60”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Modified Weng by including that the probe body comprises a further outlet to said space, and that the ultrasound system further comprises a further fluid displacement apparatus fluidly connected to the further outlet and adapted to maintain the reduced pressure in said space when sealed, as disclosed by Voorhees. One of ordinary skill in the art would have been motivated to make this modification in order to increase thermal transfer of the fluid in direct contact with the system and the subject, as well as to prevent fluid from leaking out of the sealed space, as recognized by Voorhees (see, e.g., Para. [0046], lines 1-12).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. Patent 6,626,855 B1, cited in the Applicant’s IDS filed 12/03/2018, hereinafter Weng) in view of Hu et al. (EP 2 226 099 A1, previously cited by the Examiner on 03/01/2021 and a copy of which was provided by the Examiner on 03/01/2021, hereinafter Hu) and Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim), as applied to Claim 11 above, and further in view of Birglehner et al. (US 2015/0182200 A1, previously cited by the Examiner on 03/01/2021, hereinafter Birglehner).

Figs. 10-11 and 13) the method further comprising: cooling the fluid flow received from the sealed space through the outlet (vacuum port 134) (see, e.g., Col. 12, lines 18-44, “A plurality of techniques can be employed to cool the transducer array… During treatment, a water jet from a port 160 introduces water, or saline, into the gap. Circulation of conditioned water through one or more such ports may be used to control water temperature, pressure, chemical composition, gas content, or volume”, where the disclosed circulation of conditioned fluid corresponds to the fluid leaving the outlet port, then the fluid being cooled).
Weng does not disclose [1] cooling specifically the air flow; and [2] returning the cooled air flow from the cooling to the sealed space through the inlet.
However, in the same field of endeavor of ultrasound imaging and therapy, Hu discloses (Fig. 3) cooling the air flow received from the sealed space through the outlet (air outlet 11) (see, e.g., Para. [0005], lines 8-12, “the housing has an air inlet and an air outlet, so that a cooling cavity is formed by a cavity between the air inlet and the air outlet, and the heat produced by the transducer in operation is discharged from the air outlet through the cooling cavity”; also see, e.g., Fig. 3 and Para. [0022], lines 10-11, “A cooling cavity is formed by the cavity between the air inlet 12 and the air outlet 11”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Weng by including [1] cooling specifically the air flow (i.e., using air as the fluid in the fluid flow circulating in the sealed space instead of sterile water or saline), as disclosed by Hu. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the aging and damage of the pipeline of the cooling system, as well as to make the invention smaller and easier to maintain while not having to utilize a large volume of water or saline as the cooling fluid, as recognized by Hu (see, e.g., Para. [0002-0005]).
returning the cooled air flow from the cooling to the sealed space through the inlet.
However, in the same field of endeavor of ultrasound imaging and therapy, Birglehner discloses (Figs. 1-2) a method of subjecting a subject to ultrasound waves generated with an ultrasound probe (ultrasound probe 10) comprising:
cooling the fluid flow received from the sealed space through the outlet (outlet port 44) (see, e.g., Para. [0015], lines 1-7, “Damper [housing] 40 includes an inlet port 42 and an outlet port 44. Inlet port 42 is operatively connected to conduit 36 to allow the cooling fluid from the pump to enter into damper 40. Outlet port 44 is operatively connected to conduit 38 that in turn is connected to first heat exchanger 20. In one embodiment damper 40 is located between the pump and/or reservoir and the probe head 12”; also see, e.g., Para. [0016], lines 4-7, “The cooling fluid exits damper 40 through second inlet [outlet port] 44 with a laminar flow as the cooling fluid enters conduit 38 and is circulated to first heat exchanger 20”; also see, e.g., Para. [0012], lines 8-14, “A cooling fluid is pumped through the conduit portion 26 to transfer heat from the first heat exchanger 20 to the second heat exchanger 24… A fan (not shown) located within the housing of connector 14 circulates air over the second heat exchanger 22 to remove heat that is transferred from the first heat exchanger 20 to the second heat exchanger 22”); and 
returning the cooled fluid flow to the sealed space through the inlet (inlet port 42) (see, e.g., Para. [0015], lines 2-4, “Inlet port 42 is operatively connected to conduit 36 to allow the cooling fluid from the pump to enter into damper 40”; also see, e.g., Para. [0013], lines 8-14, “The cooling fluid is circulated between the first heat exchanger 20 and the second heat exchanger 22. In one embodiment, pump 30 also causes the cooling fluid to flow to the first heat exchanger 20 after passing through a damper 34. The cooling fluid is pumped from pump 30 to damper 34 through a conduit 36. The cooling fluid after leaving damper 34 is directed to the first heat exchanger 20 via a conduit 38”, where conduit 36 is disclosed as being connected to inlet port 42; also see, e.g., Modified Fig. 1 below, where the fluid flow direction is shown, utilizing directional arrows, as flowing from the outlet port 44 of damper 34 to the first heat exchanger 20 using conduit 38, then to the second heat exchanger 22 through conduit 26, then to the pump 30 through conduit 32, and lastly back to the damper 34 through conduit 36 and inlet port 42 after the fluid was cooled by the first heat exchanger 20, second heat exchanger 22, and pump 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Weng by including [2] returning the cooled air flow from the cooling to the sealed space through the inlet, as disclosed by Birglehner. One of ordinary skill in the art would have been motivated to make this modification in order to sufficiently remove the heat generated by the power consumption in the probe during operation, as recognized by Birglehner (see, e.g., Para. [0001], [0004], and [0012]).

    PNG
    media_image1.png
    614
    783
    media_image1.png
    Greyscale

Modified Figure 1 of Birglehner

Regarding Claim 13, Modified Weng further modified by Birglehner discloses the method of Claim 12. Weng further discloses (Figs. 10-11 and 13) the method further comprising inserting an inert fluid into the sealed space prior to cooling the fluid flow (see, e.g., Col. 11, lines 42-45, “Sterile water is then provided through a port 132 that communicates with an interior of the cap to provide the acoustic coupling between the transducer and the tumor”).
Weng does not disclose cooling specifically the air flow.
However, in the same field of endeavor of ultrasound imaging and therapy, Hu discloses (Fig. 3) cooling the air flow (see, e.g., Para. [0005], lines 8-12, “the housing has an air inlet and an air outlet, so that a cooling cavity is formed by a cavity between the air inlet and the air outlet, and the heat produced by the transducer in operation is discharged from the air outlet through the cooling cavity”; also see, e.g., Fig. 3 and Para. [0022], lines 10-11, “A cooling cavity is formed by the cavity between the air inlet 12 and the air outlet 11”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Weng by including cooling specifically the air flow (i.e., using air as the fluid in the fluid flow circulating in the sealed space instead of sterile water or saline), as disclosed by Hu. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the aging and damage of the pipeline of the cooling system, as well as to make the invention smaller and easier to maintain while not having to utilize a large volume of water or saline as the cooling fluid, as recognized by Hu (see, e.g., Para. [0002-0005]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. Patent 6,626,855 B1, cited in the Applicant’s IDS filed 12/03/2018, hereinafter Weng) in view of Hu et al. (EP 2 226 099 A1, previously cited by the Examiner on 03/01/2021 and a copy of which was provided by the Examiner on 03/01/2021, hereinafter Hu) and Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim), as applied to Claim 1 above, and further in view of Lau et al. (US 2009/0036773 A1, previously cited by the Examiner on 03/01/2021, hereinafter Lau).

Regarding Claim 15, Modified Weng discloses the ultrasound probe of Claim 1, except wherein the inlet comprises a fluid flow regulator for regulating said air flow such that the air flow rate through the inlet is smaller than the air flow rate through the outlet at least at ambient pressure in said space.
However, in the same field of endeavor of ultrasound imaging and therapy, Lau discloses (Fig. 2) an ultrasound probe (probe 10'), wherein the inlet (inlet port 66 and channel 68) comprises a fluid flow regulator (regulator 64) for regulating said air flow such that the air flow rate through the inlet is smaller than the air flow rate through the outlet at least at ambient pressure in said space (see, e.g., Fig. 2 and Para. [0053], lines 4-6, “The inlet port 66 and channel 68 are shown connected to the probe shaft 14 and passing through the interior of the cuff 60” and Para. [0055], lines 4-18, “the probe 10' may be provided with a regulator 64 that is configured to regulate the fluid flow… The regulator 64 may be coupled to the channel 68 through which fluid 52 flows out of the body cavity 40 [through inlet port 66]. The regulator 64, which may be a valve, for example, is adjusted to regulate the amount of fluid 52 flowing out of the body cavity [through inlet port 66]. If a greater amount of fluid is flowing into the body cavity through the outlet ports 30, 32 than is flowing out of the body cavity through the inlet port 66 [by using the regulator 64], the pressure of the fluid 52 in the body cavity will tend to increase… Accordingly, a desired pressure of the fluid in the body cavity may be obtained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Modified Weng by including that the inlet comprises a fluid flow regulator for regulating said air flow such that the air flow rate through the inlet is smaller than the air flow rate through the outlet at least at ambient pressure in said see, e.g., Abstract and Para. [0055]).

Regarding Claim 16, Modified Weng further modified by Lau discloses the ultrasound probe of Claim 15. Modified Weng does not disclose wherein a diameter of the fluid flow regulator is smaller than a diameter of the inlet.
However, in the same field of endeavor of ultrasound imaging and therapy, Lau discloses (Fig. 2) wherein a diameter of the fluid flow regulator (regulator 64) is smaller than a diameter of the inlet (inlet port 66 and channel 68) (see, e.g., Fig. 2 and Para. [0057], lines 11-13, “the regulator 64 may be constricted to adjust the amount of fluid flowing into the body cavity through the outlet port(s)”, where the diameter of the regulator 64 can be constricted smaller than the diameter of the inlet port 66 in order to adjust the amount of fluid flowing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Modified Weng and Lau by including that a diameter of the fluid flow regulator is smaller than a diameter of the inlet, as disclosed by Lau. One of ordinary skill in the art would have been motivated to make this modification in order to regulate the fluid flow in the space to achieve a desired amount of fluid in the space and to provide sufficient coupling for transmission of ultrasound energy, as well as to regulate fluid pressure in the space to allow for moving of tissue structures being imaged or treated without moving the position of the transducers, as recognized by Lau (see, e.g., Abstract and Para. [0055]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. Patent 6,626,855 B1, cited in the Applicant’s IDS filed 12/03/2018, hereinafter Weng) in view of Hu et al. (EP 2 226 099 A1, previously cited by the Examiner on 03/01/2021 and a copy of which was provided by the Examiner on 03/01/2021, hereinafter Hu) and Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim), as applied to Claim 1 above, and further in view of Tsujita et al. (US 2014/0018661 A1, previously cited by the Examiner on 07/30/2021, hereinafter Tsujita).

Regarding Claim 19, Modified Weng discloses the ultrasound probe of Claim 1, except wherein the plurality of support members is made of a flexible material comprising a rubber-like material.
However, in the same field of endeavor of ultrasound systems, Tsujita discloses wherein the plurality of support members is made of a flexible material comprising a rubber-like material (see, e.g., Para. [0086], lines 1-4, “The backing material supports the plurality of inorganic piezoelectric elements 2 and absorbs ultrasonic waves which are discharged toward the rear, and may be formed by a rubber material such as ferrite rubber”, where the disclosed backing material corresponds to the support members where the ultrasound elements are mounted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Modified Weng by including that the plurality of support members is made of a flexible material comprising a rubber-like material, as disclosed by Tsujita. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired configuration of the ultrasound transducer and desired support for the transducer elements, and to accurately absorb the ultrasonic waves during operation, as recognized by Tsujita (see, e.g., Para. [0086]).

Response to Arguments


Applicant’s arguments, see Pages 6-9 of Remarks, filed 12/01/2021, with respect to the rejection of independent Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim).
Regarding Weng (U.S. Patent 6,626,855 B1), Hu (EP 2 226 099 A1), and Pant (WO 00/78232 A1), Applicant argues that the references, whether viewed alone or in combination, fail to disclose or suggest each and every feature of amended Claim 1. Specifically, Applicant argues that Pant does not teach or suggest "each of the plurality of support members comprises a pillar configured to fit into a respective receiving portion of the plurality of receiving portions" as recited in Claim 1, and that Pant does not disclose that the backing elements 124 are received into respective spaces between the guides 126. Applicant further argues that Pant fails to teach or suggest "wherein the plurality of support members are arranged between the plurality of receiving portions and the plurality of ultrasound transducer elements" as recited in Claim 1 as amended.
Examiner agrees that Pant does not disclose “wherein the plurality of support members are arranged between the plurality of receiving portions and the plurality of ultrasound transducer elements” and “wherein each of the plurality of support members comprises a pillar configured to fit into a respective receiving portion of the plurality of receiving portions” as recited in Claim 1. However, Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Weng (U.S. Patent 6,626,855 B1) 
Examiner emphasizes that Kim cures the deficiencies of Weng and Hu, where Kim discloses: 
[1] wherein the mounting area comprises a plurality of receiving portions (adhesive portion 207) for receiving a respective plurality of support members (guide portion 205, first projection 207-1) onto which the plurality of ultrasound elements (tile 201 of tiles 198) are mounted (see, e.g., Para. [0042-0056] and Fig. 2, where the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) is shown to be mounted on the first projection 207-1 (corresponding to one of the claimed plurality of support members) at the surface of the lower portion 260, and where the first projection 207-1 (corresponding to one of the claimed plurality of support members) of the guide portion 205 is shown to be received within the space between the two adhesive portions 207 (corresponding to one of the claimed plurality of receiving portions)); 
[2] wherein the plurality of support members (205, 207-1) are arranged between the plurality of receiving portions (207) and the plurality of ultrasound transducer elements (201, 198) (see, e.g., Fig. 2, where the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) is shown to be mounted above the first projection 207-1 (corresponding to one of the claimed plurality of support members) at the surface of the lower portion 260, and where the first projection 207-1 (corresponding to one of the claimed plurality of support members) is shown to be positioned between the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) and the space between the two adhesive portions 207 (corresponding to one of the claimed plurality of receiving portions)); and 
[3] wherein each of the plurality of support members (205, 207-1) comprises a pillar configured to fit into a respective receiving portion of the plurality of receiving portions (207) (see, e.g., Para. [0056] and Fig. 2, where the column-shaped first projection 207-1 (corresponding to the claimed pillar of the support member) of the guide portion 205 is shown to be received within the space between the two adhesive portions 207 (corresponding to the respective one of the claimed plurality of receiving portions)), the pillar comprises a mounting portion onto which the plurality of ultrasound transducer elements (201, 198) are mounted (see, e.g., Para. [0044] and Fig. 2, where the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) is shown to be mounted on the column-shaped first projection 207-1 (corresponding to the claimed pillar of the support member) at the surface (corresponding to the claimed mounting portion of the pillar) of the lower portion 260).
Therefore, the combination of Weng, Hu, and Kim discloses each and every feature of the amended independent Claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2014/0069194 A1, with publication date 03/13/2014) has the same assignee and contains similar drawings as Kim et al. (US 2013/0242705 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793